Opinión disidente del
Juez Asociado Señor Santana Becerra
en la cual concurren los Jueces Asociados Señores Hernández Matos y Dávila
San Juan, Puerto Rico, 6 de junio de 1968
Según las constancias del caso Criminal G-61-619 de la Sala de San Juan del Tribunal Superior, por asesinato, se-guido contra Rigoberto Molina Santana, existen los siguien-tes hechos:
(1) El 8 de junio de 1961 se radicó acusación de asesi-nato contra Molina Santana porque con malicia premeditada, deliberación, intención y propósito decidido y firme de matar, demostrando tener un corazón pervertido y maligno, le pro-dujo la muerte con un cuchillo al ser humano Guadalupe Cruz Díaz, en 24 de abril de 1961.
(2) En 19 de julio de 1961 compareció Molina Santana a oir la lectura de la acusación, se le proveyó abogado para dicho acto, hizo alegación de inocencia y solicitó juicio por jurado.
(3) En 22 de noviembre de 1961 el acusado, por con-ducto de su abogado Ledo. C. H. Juliá, solicitó la suspensión del juicio señalado para el 27 de ese mes por razón de que Molina Santana se encontraba bajo tratamiento siquiátrico en la Administración de Veteranos, y no estaba en condi-ciones de comparecer a la vista. En esta fecha se pospuso el juicio por incomparecencia del acusado, se ordenó su arresto y se señaló el 12 de marzo de 1962 para la vista.
*204(4) Hay unida a los autos, fechada 29 de noviembre de 1961, una certificación de la Administración de Veteranos dirigida al Juez Carreira Más, .acreditativa de que el vete-rano Rigoberto Molina Santana estaba bajo tratamiento en la Clínica de Higiene Mental de dicha institución como pa-ciente externo.
(5) Según la Minuta, el 12 de marzo de 1962 y a solicitud de la defensa, el tribunal ordenó la citación de un Tribunal de Peritos Médicos compuesto por los Dres. Señeriz, Valde-rrábano y Galíndez, del Hospital de Siquiatría, para que comparecieran el 19 de marzo y practicaran un examen si-quiátrico al acusado para determinar si estaba en estado de ser enjuiciado. En esta fecha no compareció el acusado.
(6) En 2 de abril de 1962 se reunió el Tribunal de Peri-tos Siquiatras y luego de examinar al acusado llegaron a la conclusión de que eran necesarios exámenes posteriores suce-sivos para determinar su estado mental para ir a juicio. Se ordenó el ingreso del acusado al Hospital de Siquiatría con tal fin.
(7) En 2 de abril de 1962 los Dres. Señeriz, Valderrá-bano, Galíndez y Tejedor Pascual, dictaminan que, efectuado el examen del acusado, llegan a la conclusión de qué debido a la muy escasa colaboración de éste, y a las dudas que les planteaba la exhibición de su sintomatología, recomendaban examinarlo en posteriores y sucesivas entrevistas a fin de poder determinar con certeza plena su condición para ser procesado. Con miras a este informe el 9 de abril de 1962 el tribunal dispuso el ingreso del acusado en el Hospital de Siquiatría, adonde fue trasladado de la Cárcel de Distrito de San Juan.
(8) En mayo 8, 1962, los peritos siquiatras concluyeron que en ese día se encontraba el acusado en condiciones de comparecer a juicio y responder del o de los delitos que se le imputaban. El caso fue señalado para el 8 de junio de *2051962, fecha en que se pospuso para el día 12 del mismo mes.
(9) • Surge de la Minuta del día 12 de junio que a solicitud de la defensa los Dres. Galíndez, Señeriz y Tejedor exami-naron al acusado y encontraron que en ese día podía ser enjuiciado. Acto seguido (a) el acusado renunció su derecho a juicio por jurado; (b) se dio lectura a la acusación grave; (c) el fiscal solicitó permiso para rebajar la calificación a asesinato en segundo grado, y (d) rebajada la calificación, el acusado hizo alegación de culpabilidad. Aparece de. la Mi-nuta que la alegación de culpabilidad formulada por el abo-gado del acusado fue ratificada por éste y el tribunal la admitió por entender que era libre y voluntaria. No surge de la Minuta, ni tenemos la transcripción taquigráfica de los procedimientos en el caso G-61-619, los hechos que permitan conocer qué elementos tuvo ante sí en ese momento la Sala sentenciadora para su conclusión de que se renunciaba al juicio en forma libre y voluntaria.
(10) En 18 de junio de 1962 se sentenció a Molina Santana a una pena de 10 a 15 años de presidio en el caso de asesinato y a 6 meses de cárcel en el caso de portar armas. Hasta aquí las constancias del Expediente de asesinato G-61-619.
Transcurrido poco más de un año, en 18 de noviembre de 1963, Molina Santana interpuso en la Sala de San Juan del Tribunal Superior recurso de hábeas corpus y alegó (1) estar ilegalmente privado de su libertad porque no tuvo la debida asistencia legal en violación del debido procedi-miento de ley, y (2) que el tribunal aceptó alegación de culpabilidad, a sabiendas o por error, sin que la misma fuera hecha “de una manera inteligente, ya que el acusado no estaba en condiciones de hacer una alegación inteligente de culpabilidad. por estar sufriendo de sus capacidades, menta-les”, sin que dicha alegación de culpabilidad tuviera validez legal alguna. •
*206Expedido el auto y oída la prueba, la Sala de San Juan del Tribunal Superior desestimó el recurso con las siguientes determinaciones:
“Conclusiones de Hechos
El día 12 de junio de 1962, y ante el Hon. Baldomero Freyre, compareció el peticionario para la vista en su fondo de los casos G61-619 y M61-823 seguidos contra el aquí peticionario por los delitos de Asesinato y Portar Armas. El acusado estuvo repre-sentado por el Ledo. Charles H. Juliá. Un Tribunal de Peritos Médicos dictaminó que el acusado estaba procesable. Después de este dictamen, el acusado representado por el Ledo. Juliá, hizo alegación de culpabilidad por los delitos de Asesinato en Segundo Grado y Portar Armas. Con posterioridad a este acto el acusado fue sentenciado.
Conclusiones de Derecho
El peticionario tuvo una adecuada representación legal en los casos mencionados. Estaba mentalmente capacitado cuando hizo la alegación de culpabilidad. Su reclusión es por lo tanto legal.
Se declara sin lugar el recurso de Hábeas Corpus.
Notifíquese:
Dada en San Juan, Puerto Rico, a 12 de agosto de 1964.”
Este recurso es la apelación de Molina Santana contra el anterior fallo.
Antes de seguir adelante procede la observación que la Sala sentenciadora limitó su anterior pronunciamiento al hecho de que el peticionario había tenido una adecuada representación legal y que estaba mentalmente capacitado cuando hizo la alegación de culpabilidad. Obviamente la Sala se refería al hecho de que los peritos siquiatras habían dic-taminado que en ese día, el apelante podía ser procesado.
Un análisis de toda la prueba en conjunto y demás cir-cunstancias a ser consideradas me hace concluir que la cues-tión a resolver, a la luz de esa evidencia y circunstancias, penetraba más profundamente en el aspecto fundamental, para el debido procedimiento y las garantías del ciudadano, *207de si aquella declaración de culpabilidad fue libre y espon-tánea y no se debió a otras consideraciones que pudieron haber influido la mente, incuestionablemente no saludable, del acusado. Hay diferencia entre el hecho de que los peritos manifestaran que en ese día el acusado podía ser sometido a un juicio — si estaba en condiciones de entender su proceso racionalmente — y el otro hecho de renunciar, con la debida comprensión y sin presión o influencia de índole alguna, a una garantía constitucional de extrema importancia como lo es el juicio adversativo, mecanismo éste que con la con-frontación de testigos y el vehículo del contrainterrogatorio constituye hoy por hoy como se ha dicho, y aun cuando no llegare a la verdad absoluta, la mejor manera de esclarecer la verdad de unos hechos ante la justicia.
El historial previo a esa declaración de culpabilidad se-gún surge de la transcripción de la prueba oral en adición a las constancias del expediente a que me he referido al principio, es así:
De acuerdo con los récords médicos de la Administración de Veteranos, el peticionario fue admitido en 1949 en la Clínica Juliá y pensionado por una condición de esquizofrenia relacionada con su servicio militar. Se le compensó a base de 100% de incapacidad mental. En 1960 recibía trata-miento como externo en la Clínica Neurosíquica de la Ad-ministración. Se le recluyó en la Clínica Juliá de marzo 7 a marzo 11, 1961, por su condición de esquizofrenia.(1)
En 1955 y en 1956 se le habían hecho exámenes siquiátri-cos siendo el diagnóstico el de “reacción de sicosis, persona sicópata.”
Un examen de 9 de mayo de 1963 (posterior a los hechos delictivos y posterior al proceso) diagnosticó reacción esqui-zofrénica. (2)
*208El peticionario declaró que recibe 100% de pensión como veterano desde hace mucho tiempo y nunca se la han quitado. Tiene un tutor. Al preguntársele porqué hizo alegación de culpabilidad, contestó:
(R. pág. 15)
“Porque el licenciado me dijo que a mi que me iban a echar cadena perpetua y el doctor Galindez me dijo que cogiera los consejos que me 'podría si me declaraban loco.
P. ¿ Usted tenía miedo ?
R.. Seguro.”
El peticionario admitió que lo examinaron ese día’ para ver si podía'ser enjuiciado. No recordó cuanto duró el examen; fue en la celda de detención y el Dr. Galindez le dio una pastilla.(3)
El peticionario declaró que por consejo de su abogado había aceptado declararse culpable “en la forma que me lo dijo lo cogía yo, o . . . .” (R. pág. 38)
Más adelante, a preguntas del fiscal (R. pág. 46) :
“P. • Y quienesquiera que estuvieran ese día y lo hubiese exa-minado a usted allá en ese día volvieron a informar al. Tribunal que usted estaba en estado procesable?
,R. Sí, señorío dijeron. .
V. Y eso usted interpretó antes de hacer la alegación de culpabilidad?
R. Sí, naturalmente, me enteré.
P. O sea que ese día usted podía distinguir entre el bien y el mal a todos los efectos y podía ayudar a su abogado? '
R. Ya estaba preparado de antemano con lo que me había dicho el abogado, ya yo sabía lo que me iban a echar...
P. Usted habló con él ?
R. Yo no, pero me acuerdo que el abogado había hablado.
*209P. Le .pregunto si no dijo aquí esta mañana que el siquiatra Galíndez, qué fue lo que le dijo el siquiatra Galíndez?
R. Que cogiera los consejos de mi abogado y cogiéra de diez a quince que era mejor que estar en el manicomio toda tu vida.”
(R. pág. 48)
(Fiscal)
“P. Y vamos ahora a los exámenes esos, cuando lo exami-naron no le preguntaron nada a usted los siquiatras? .
R. Así, preguntas, pero yo no puedo recordar las preguntas que me hacían.
Hon. Fiscal:
Que indique como fue el hecho ese.
Testigo: ■'
R. Señor Juez, lo primero que le preguntan a uno a como estamos hoy, quien es el presidente de Estados Unidos, quien es el gobernador de Puerto Rico, pues seguro si yo‘ conozco a Luis Muñoz Marín.
P. Entonces tenemos que en cuanto al día de los hechos el día que hizo alegación de culpabilidad, usted hacía alegación de culpabilidad primero porque según usted le ofrecieron de 10 para 15 y segundo porque sentía que era culpable?
R. No señor, yo no me sentí culpable nunca del delito come-tido y ni aun tampoco.
P. Entonces usted no se siente culpable del delito cometido?
R. Yo no niego que lo cometí, no soy culpable de mis hechos.
P. Usted no niega que lo cometió pero dice que no és culpable.
R. No.
P. Yo quiero saber como usted armoniza que usted diga que cometió el delito y no lo comete. (4)
R. Yo puedo informar al Tribunal en la forma en que lo *210cometí; yo salí de la Clínica Juliá por mi cuenta y desde que llegué a casa empecé a ver como animales detrás de mí. (5)
P. Y no era una mujer?
R. Eso lo explica y oí que decía vivo o muerto y ahí primero me pegó y yo tiré y cuando desperté en la casa me dijeron que había matado a uno, pero no me di cuenta, no fue premeditado, nunca he matado, en el ejército por obligación.
P. Y andaba con el cuchillo?
R. Lo cogió de un mostrador el amigo mió.
P. Como usted sabe que cogió el cuchillo del mostrador?
R. El paciente tiene momentos de lucidez que puede acor-darse.
P. De eso se queja de que le echaron 10 para 15, no de que eran 900 dólares?
R. Realmente no cometí el delito ni lo premedité porque por veteranos yo peleé tres años en el campo de batalla; se debería tener en cuenta que a Castañeda le echaron 10 para 15 concu-rrente y yo que soy un enfermo me deberían echar menos; lo que le pedía al abogado era que peleara el caso ... el doctor me dice coge los consejos te vas a podrir en el manicomio . . . . Yo le dije al doctor que si me echaban perpetua me mataba.”
(Defensa) (R. pág. 54)
“P. Y usted que a la persona que le dio muerte era un amigo suyo:
R. Un amigo mío que yo lo siento en el alma que nunca hizo nada.”
El Ledo. Juliá declaró sobre su gestión profesional en este caso. Se hizo cargo del mismo muchos meses después de ocurridos los hechos, razón por la cual no pudo disponer su examen siquiátrico a raíz de los hechos, más confiable, por la cercanía de los mismos, del estado mental del peticionario al realizarlos. El peticionario le dio una versión de cómo *211sucedieron y el letrado sabía que los testigos de cargo ofre-cían una versión distinta.
El récord demuestra que el Ledo. Juliá fue siempre muy diligente en ver que el peticionario no fuera enjuiciado sin estar en condiciones mentales de serlo. Solicitó varios exá-menes siquiátricos. El dictamen de los mismos, sin embargo, no resolvía si al tiempo de cometer los hechos el peticionario tenía responsabilidad criminal o no. No resolvía la defensa de locura en los méritos.
El Dr. Galíndez declaró, traído por el fiscal, que examinó al peticionario en abril de 1962 y luego el día del juicio, con el objeto de determinar su condición para ser procesado. Se concluyó que para el día del juicio podía serlo.
A preguntas del peticionario dijo que llegó a la conclu-sión de que para la fecha del juicio, junio 12, había una reacción “esquizofrénica” de tipo paranoide en remisión de síntomas. Explicó que por remisión de síntomas quería decir que habían desaparecido ciertos síntomas que presentaba el paciente cuando se le examinó por primera vez el 2 de abril. La condición mental del peticionario se determinó en ambas ocasiones, abril 2 y junio 12, 1962, a los fines de ser o no enjuiciado, no su condición al cometer el delito, más de un año antes.
Declaró el Dr. Galíndez que indudablemente el peticiona-rio podía estar en un estado mental dudoso al ocurrir los hechos; que para contestar con mayor certeza tenía que ba-sarse en un examen siquiátrico más próximo a los mismos; podría decir que pudiera o no estar enfermo. Esa determina-ción no podía hacerla remontándose al 1961, aunque observó el facultativo que el peticionario tenía un historial de haber estado enfermo y se imaginaba que habría material de los médicos que lo examinaron.
Es claro que el Dr. Galíndez circunscribió su dictamen a la condición de poder ser enjuiciado, sin entrar en el as-pecto de la locura como defensa. No obstante, el récord taqui-*212gráfico deja la fuerte sensación en los procedimientos ante la Sala de instancia, que porque se le declaró mentalmente competente para enfrentarse a un juicio, una defensa de locura quedaba desvirtuada o no podría tener éxito.
Según el récord, la declaración que parcialmente se copia a las páginas 12 a 15 de la opinión de la mayoría, termina así en cuanto a la defensa de locura: (R. pág. 21)
“P — Entonces, para descartar la defensa de locura tomó en consideración dos factores, dos declaraciones juradas'de testigos que el Fiscal tuvo la gentileza de mostrarle(6) y la declaración del siquiatra que lo examinó poco tiempo después de los he-chos?(7)
R — Como verá el compañero por el expediente yo. no des-carté la tesis de locura yo volví a plantear la cuestión de locura yo no la descarté la descartaron los siquiatras. Si una- persona está procesable indica que no se puede plantear la cuestión de locura porque la tesis es que sabe la distinción entre el bien y el mal.
P — Entonces, usted hizo una evaluación a base de que al.decir los siquiatras que el hombre era procesable eso descarta la tesis de locural
R — A mi juicio sí.
P — Nada más, Vuestro Honor.” (Énfasis nuestro.)
La petición de hábeas corpus se basó en que el peticiona-rio no estuvo debidamente defendido y en que su enfermedad mental no le tenía en condiciones de renunciar inteligente-mente sus derechos constitucionales.
Un recurso de hábeas corpus, una vez expedido el auto, deja de ser un procedimiento corriente entre dos partes. Se convierte en una encuesta que abre el Estado mismo para examinar sus propias actuaciones al privar de la libertad a un ciudadano. Los tribunales en tal caso no están obli-gados ni limitados por las alegaciones específicas que haga un peticionario.
*213Tengo la convicción firme que aquí no hubo un caso de indefensión o falta. del letrado en el cumplimiento de su deber con su cliente. No necesito prueba, porque me es sabido de propio conocimiento, de la capacidad, experiencia e ido-neidad del Ledo. Juliá en el ejercicio de su profesión, así como de su incuestionable sentido de dedicación a las causas que defiende. En las circunstancias ante sí, él usó su honesto y mejor criterio en cuanto a la manera de proteger a su defendido a la luz de los medios que él creía tener disponibles.
Pero esto, sin embargo, la estrategia del letrado de la defensa o su criterio sobre la prueba disponible, no es el problema fundamental que el recurso presenta. El problema básico es si la declaración de culpabilidad fue enteramente libre y voluntaria, que respondiera sólo a un deseó de con-ciencia de confesar judicialmente la culpa, sin que en la mente enferma del peticionario, al seguir el consejo de su abogado en ese momento, influyeran otras consideraciones que le infundieran miedo, temor o conveniencia.
El récord me convence que no fue un acto puro de con-ciencia. Lo declarado por el peticionario en el sentido de que el Dr. Galíndez le aconsejó que siguiera el consejo de su abo-gado, que era mejor ser declarado culpable que ser declarado loco porque entonces se “podría” en un manicomio, no fue en forma alguna desvirtuado. El Fiscal sentó al Dr. Galíndez en la. silla. de testigos y tuvo oportunidad de desmentir al peticionario en esos extremos. No lo hizo.
Por otra parte, el hecho de que no se hiciera un examen siquiátrico cercano a la comisión de los hechos no hería de muerte la defensa de locura. Como advirtió el Dr. Galíndez, el peticionario tenía un largo historial de enfermo mental, comenzado en 1949 con el diagnóstico ya de esquizofrenia, ratificado en 1955 y 1956, un sicópata, y en marzo de 1961, poco antes de dar muerte. Aún después de sentenciado, en 1963, seguía siendo un sicópata. Ese largo historial de sicosis, que aparecía en los récords de la Administración de Vete-*214ranos y de la Clínica Juliá unido a otras circunstancias como la aparente ausencia de motivo para dar muerte, podía dar base suficiente para que un jurado, en un juicio adversativo,, pasara sobre la responsabilidad criminal de Molina o su irres-ponsabilidad.
Sólo apunto el hecho que una defensa de locura no era inexistente para el peticionario. No voy a considerar, como en la opinión mayoritaria, la doctrina y métodos a seguirse cuando se interpone dicha defensa. En este recurso no es necesario entrar en ese campo, ya que con la declaración de culpabilidad el peticionario no tuvo la oportunidad de inter-poner la misma. Esta fue una declaración de culpabilidad convenida, sin duda alguna en lo que se creyó que era la mejor estrategia de defensa, en que la rebaja del delito y la amenaza infundida de “podrirse” en un manicomio fueron factores que influyeron en la mente débil y enferma del peticionario.
Bajo la acción remediadora que ahora suple la Regla 192.1 de las de Procedimiento Criminal adoptada según la Ley Núm. 99 de 2 de junio de 1967, es mi criterio que la decla-ración de culpabilidad debe dejarse sin efecto, así como la sentencia, y permitirse a Molina Santana un juicio plenario.
Si no incurrió en responsabilidad criminal al dar muerte, el sentido correcto de la justicia me dice que no debe cargar él, ni sus hijos, con el baldón de una convicción penal, aun-que pase sus días en un manicomio o hasta su curación, si es que privó de la vida sin responsabilidad.
La expresión de que en este caso no hubo una negación sustancial de la justicia me parece irreal cuando en las cir-cunstancias de este caso se ha privado a un ciudadano men-talmente incapacitado del más alto valor de la justicia criminal, del juicio plenario en los méritos sobre su culpabilidad o inocencia.

 El episodio que pudo haber dado lugar a esta reclusión fue cer-cano a la comisión del delito, en abril 24, 1961.


 “Catatonic”.


 La Minuta del día del juicio expresa que el Dr. Galindez examinó al peticionario y lo halló en estado de ser enjuiciado. Las partes estipu-laron que ese sería el dictamen de los Dres. Señeriz y Tejedor.


En esta aparente contradicción descansa precisamente el punto crucial ante nos, basado en la no responsabilidad delictiva por razón de irresponsabilidad mental.


 Los récords médicos demuestran que el peticionario estuvo re-cluido en la Clínica Juliá del 7 al 11 de marzo de 1961 sin exponer cómo salió. El peticionario dice que se fue por su cuenta. El delito se cometió el 24 de abril, poco tiempo después.


No eran testimonio pericial.


Este examen que se dice fue hecho a instancias del fiscal, no fue producido por éste en la vista del hábeas corpus, a pesar de ■ solicitarse.